
	
		II
		112th CONGRESS
		1st Session
		S. 1064
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Reed (for himself,
			 Mr. Schumer, Mr. Kerry, Mr.
			 Leahy, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To make effective the proposed rule of the Food and Drug
		  Administration relating to sunscreen drug products, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sunscreen Labeling Protection Act
			 of 2011 or the SUN Act.
		2.Effective date
			 for rule relating to sunscreen drug products for over-the-counter human
			 useNotwithstanding subchapter
			 II of chapter 5, and chapter 7, of title 5, United States Code (commonly known
			 as the Administrative Procedure Act) and
			 any other provision of law, the proposed rule issued by the Commissioner of
			 Food and Drugs entitled Sunscreen Drug Products for Over-the-Counter
			 Human Use; Proposed Amendment of Final Monograph, 72 Fed. Reg. 49070
			 (August 27, 2007), shall take effect on the date that is 180 days after the
			 date of enactment of this Act, unless such Commissioner issues the final rule,
			 which includes formulation, labeling, and testing requirements for both
			 ultraviolet B (UVB) and ultraviolet A (UVA) radiation protection, before such
			 effective date.
		
